The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The previous restriction has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bret Field on 08/25/22.
Claim 1, the end, replace “spectrum.” with “spectrum, wherein the conjugation-modifying repeat unit comprises the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
Z is selected from a covalent bond, a saturated atom, a saturated group and a functional group, with the proviso that when Z is a covalent bond at least two of R22, R23, R25 and R28 are not H; R21-R28 are independently selected from H, alkyl, substituted alkyl, aryl, substituted aryl, heteroaryl, substituted heteroaryl, alkoxy, substituted alkoxy, hydroxy, cyano, halogen, sulfonate, sulfonamide, substituted sulfonamide, carboxy, carboxyamide, substituted carboxyamide, and a water solubilizing group, and wherein one or more of R22, R23, R25 and R28 is optionally cyclically linked to Z to provide a benzo-fused carbocycle or heterocycle ring; and each * is a site for covalent attachment to the backbone of the polymeric dye.”.
Cancel claims 2, 14, and 18.
Claim 3, line 1, replace “claim 2” with “claim 1”.
Claim 5, line 1, replace “claim 2” with “claim 1”.
Claim 6, pg. 144, on the top, delete “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”; pg. 144, line 3, replace “(e.g., 1, 2 or 3)” with “;”; pg. 144, line 6, delete (e.g., fluoro, chloro or bromo)“.
Claim 9, delete line 1: “wherein M1, M2, L1, Z1 are as defined in claim 17; and”.
Claim 12, line 3-4, delete “(e.g., an oxygen and/or nitrogen-containing functional group, such as a sulfonyl, a keto, an amide, ester, carbonate, carbamate or urea)”.
Claim 13, the end, replace “therewith.” with “therewith, wherein the conjugation-modifying repeat unit comprises the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
Z is selected from a covalent bond, a saturated atom, a saturated group and a functional group, with the proviso that when Z is a covalent bond at least two of R22, R23, R25 and R28 are not H; R21-R28 are independently selected from H, alkyl, substituted alkyl, aryl, substituted aryl, heteroaryl, substituted heteroaryl, alkoxy, substituted alkoxy, hydroxy, cyano, halogen, sulfonate, sulfonamide, substituted sulfonamide, carboxy, carboxyamide, substituted carboxyamide, and a water solubilizing group, and wherein one or more of R22, R23, R25 and R28 is optionally cyclically linked to Z to provide a benzo-fused carbocycle or heterocycle ring; and each * is a site for covalent attachment to the backbone of the polymeric dye.”.
Claim 15, replace line 9 to the end of the claim with “d) a fluorescent dye”.
Claim 17, the end, replace “dye.” with “dye, wherein the conjugation-modifying repeat unit comprises the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
Z is selected from a covalent bond, a saturated atom, a saturated group and a functional group, with the proviso that when Z is a covalent bond at least two of R22, R23, R25 and R28 are not H; R21-R28 are independently selected from H, alkyl, substituted alkyl, aryl, substituted aryl, heteroaryl, substituted heteroaryl, alkoxy, substituted alkoxy, hydroxy, cyano, halogen, sulfonate, sulfonamide, substituted sulfonamide, carboxy, carboxyamide, substituted carboxyamide, and a water solubilizing group, and wherein one or more of R22, R23, R25 and R28 is optionally cyclically linked to Z to provide a benzo-fused carbocycle or heterocycle ring; and each * is a site for covalent attachment to the backbone of the polymeric dye.”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 3-13, 15-17 and 19-20 is(are) allowable over the closest prior art: Easwaran et al. (US 20190144601)
Easwaran (abs., claims, examples, fig. 5) discloses a water soluble tandem dye:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	However, Easwaran fails to teach the claimed dye with a proviso that when Z is a bond at least two of the substituents on the benzene rings are not hydrogen.
Therefore, claims 1, 3-13, 15-17 and 19-20 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766